IN THE SUPREME COURT OF THE STATE OF DELAWARE

STEVE FLORESTAL,                      §
                                      §   No. 508, 2018
    Defendant Below,                  §
    Appellant,                        §
                                      §
    v.                                §   Court Below—Court of Common Pleas
                                      §   of the State of Delaware
STATE OF DELAWARE,                    §
                                      §   Cr. ID No. S1707001338
    Plaintiff Below,                  §
    Appellee.                         §

                            Submitted: October 22, 2018
                            Decided:   October 26, 2018

                                     ORDER

         It appears to the Court that, on October 2, 2018, the Senior Court Clerk

 issued a notice to the appellant to show cause why his appeal should not be

 dismissed for this Court’s lack of jurisdiction to consider an appeal from the

 Court of Common Pleas. The appellant failed to file a response within the

 ten-day time period; therefore, dismissal of this action is deemed to be

 unopposed.

         NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme

 Court Rules 3(b) and 29(b), that the appeal is DISMISSED.

                                          BY THE COURT:

                                          /s/ Collins J. Seitz, Jr.
                                                 Justice